Title: July [1797]
From: Washington, George
To: 




1. Warm with variable Wind—sometimes East & sometimes West of So. M. 80.
 


2. Wind Southerly with a slight Shower 2 Oclock. Mer. 88 before the Rain.
 


3. Clear in the forenoon with a slight shower for a few minutes about 2 Oclock; afternoon Wind Southerly Mer. 81.
 


4. Wind Westerly all day with appearances of Rain but none fell. Mercury at 81.
 


5. Cool in the morning with the Wind at No. Wt.—calm afterwards. Mery. 79.
 


6. Clear until the Afternoon with but little wind then hazy clouds with the Wind at So. Et. Mer. 80.
  

   
   

7. Heavy morning with Rain more or less from 7 in the Morning until 2 Oclock in the afternoon but very moderate. Wind So. Easterly—Mer. 74.
 


8. Clear after the morning & warm. Wind Southerly Mer. 82.
 


9. Wind pretty fresh from No. Wt. all day. Weather clear and Mercury at 82.
 


10. Clear with the Wind Southerly. Mery. at 84.
 


11. Wind at No. Wt. all day a little rain having fallen in the Night but not on my Farms. M. 81.
 


12. Little or no wind. Mercury at 83.
 


13. Calm and clear all day—Mery. at 85.
 


14. Very little wind and clear—Mery. 91.
 



15. Last Night extremely warm—clear & calm—Mer. 88.
 


16. Very warm with the Wind at So. Mer. 90. Fine Rain in the Afternoon—suff[icien]t to wet the g[round].
 


17. Appearances of Rain most part of the day but none fell—pleasant. Went up to the Fedl. City.
 


18. Warm with appearances of Rain in the Afternoon—but none fell. In the City all day.
 


19. Went by the bridge at the little falls to the Gt. Falls & returned home in the Afternoon.


   
   bridge at the little falls: Pierre Charles L’Enfant’s original plan for the Federal City called for a bridge over the Potomac River at Little Falls and one over the Eastern Branch (Anacostia River). In 1791 the Georgetown Bridge Company was chartered and subscriptions taken. On 1 July 1795 the company’s books were opened for 400 shares at $200 per share. Timothy Palmer was to undertake the erection of the bridge at Little Falls. The bridge, which opened for use on 3 July 1797, was a “wooden roofed-in structure” with high stone and iron abutments (BRYANWilhelmus Bogart Bryan. A History of the National Capital: From Its Foundation through the Period of the Adoption of the Organic Act. 2 vols. New York, 1914–16., 1:243, 491–92; National Intelligencer [Washington], 16 Mar. 1808; Columbian Mirror [Alexandria], 12 Aug. 1797).



 


20. Clear & warm. Mercury at 83.
 


21. Much such a day as yesterday—M. 83.
 


22. Warm morning & cloudy with very fine Showers from 11 Oclock in the Morning until near 3 oclock wetting the grd. thoroughly. Mery. 80.
 


23. Cloudy forenoon but clear afterwards—but little Wind. Mer. 81.
 


24. Clear & warm—Wind Southerly. A little rain in the Night. M. 85.
 


25. Great appea[ra]nces of Rain in the morning clear & warm afterwards—Mer. 83.
 


26. Clear all day with but little wind and that So. Mer. 84.
 


27. Wind Southerly & warm. A fine rain about 3 Oclock for an hour. Mercury 81.
 



28. Mercury at 82. Clear forenoon but Showers in the Afternoon.
 


29. Clear all day—Wind Easterly. Mer. 79.
 


30. Mercy. 79—A Slight Shower abt. 2 Oclock rather cool afterwds.
 


31. Mercury at 76. Wind Easterly—and frequent Showers of Rain in the Afternoon.
